UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-6340



HENRY T. EDMONDS,

                                               Petitioner - Appellant,

          versus


LORETTA KELLY,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-1537-AM)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry T. Edmonds, Appellant Pro Se. Thomas Matthew McKenna, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry T. Edmonds seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Edmonds’ motion for a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   Edmonds v. Kelly,

No. CA-00-1537-AM (E.D. Va. filed Feb. 5, 2001; entered Feb. 9,

2001).   We deny as moot Edmonds’ motion to withdraw his motion to

amend his informal brief as moot and his motion for preparation of

transcripts at government expense, and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2